Citation Nr: 0945786	
Decision Date: 12/02/09    Archive Date: 12/08/09	

DOCKET NO.  06-35 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
eczema with slight nondisfiguring scars on the cheeks.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from February 1974 to July 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.


FINDING OF FACT

The Veteran's service-connected eczema presently encompasses 
more than five percent but less than twenty percent of the 
Veteran's entire body, and less than five percent of exposed 
skin areas, with no evidence of tender, painful, or unstable 
scars which are deep or cause limited motion, and no visible 
or palpable tissue loss, gross distortion, asymmetry, or 
disfigurement, or any need for systemic corticosteroids.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
eczema with slight nondisfiguring scars on the cheeks have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118 and Part 4, Codes 7800, 7801, 7806 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, as well 
as VA treatment records and examination reports.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the Veteran's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The Veteran in this case seeks an increased rating for 
service-connected eczema with slight disfiguring scars on the 
cheeks.  In pertinent part, it is contended that the 
Veteran's service-connected skin disorder requires constant 
treatment with systemic corticosteroids, thereby warranting 
the assignment of an increased evaluation.  

In that regard, disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  Moreover, while the Board 
must consider the Veteran's medical history as required by 
various provisions under 38 C.F.R. § Part 4, including 
38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.

In the present case, during the course of VA outpatient 
treatment in June 2004, it was noted that the Veteran had 
been referred for evaluation of his eczema, for which he was 
receiving treatment in the form of urea 10% lotion and .025% 
TAC cream.  Noted at the time of evaluation was that the 
Veteran had had problems with his skin for 20 years "off and 
on," which had worsened somewhat with age.  According to the 
Veteran, he currently used Palmers with cocoa butter for 
treatment of his skin disorder.  Further noted was that the 
Veteran's skin problems were not seasonal "in eruption," in 
that both cold and dry weather and sweating made his skin 
problems worse.  Finally, the Veteran indicated that he used 
steroid cream in the belief that it would "lighten up" the 
dark spots on his skin.  

On physical examination, the Veteran's lower legs exhibited a 
minimal amount of hyperpigmentation, with no active areas of 
dermatitis.  Also noted was that the Veteran's arms showed no 
evidence of active dermatitis.  The clinical assessment was 
atopic dermatitis by history.  Recommended at the time was 
that the Veteran utilize over-the-counter moisturizers twice 
a day, and the aforementioned TAC cream only when his skin 
was actively broken out or itching.

At the time of a VA dermatologic examination in July 2005, it 
was noted that the Veteran's medical records were available, 
and had been reviewed.  When questioned, the Veteran 
indicated that he was diagnosed with scarring and given cream 
while in the military for his rash.  Also noted was that the 
Veteran had been experiencing "flare-ups" of his rash, for 
which he had been using steroid cream.  According to the 
Veteran, over the course of the past year, he had found it 
necessary to increase the amount of steroid cream he used to 
up to three times a day rather than twice a day, as he had 
previously done.  However, with use of the cream, the Veteran 
experienced good control of his rash, with no scarring or 
itching.  Significantly, according to the Veteran, were he 
not to use the steroid cream, his skin problem would flare 
up, and become "very irritating and itching."  According to 
the Veteran, he currently used Triamcinolone 0.025% cream 
three times a day, which controlled his symptoms "very well."  
Significantly, the Veteran had no evidence of any severe 
scarring.  Nor was there evidence of debilitation or 
incapacitating episodes in the past 12 months.

On physical examination, the Veteran's face showed no 
evidence of any scarring or flare-up, nor was there any 
evidence of eczema or rash.  Examination of the Veteran's 
left proximal forearm showed evidence of a hyperpigmented 
area measuring six centimeters in diameter on the dorsal 
aspect of the proximal forearm, though with no indication of 
any rash, itchiness, pain, or tenderness to palpation.  Nor 
was there any evidence of cellulitis.  At the time of 
examination, the Veteran's skin showed no evidence of 
elevation or depression, or any keloids.  On the bilateral 
distal tibia, the Veteran exhibited mild erythematous patches 
or rash on the medial aspect measuring six centimeters in 
diameter on each side, which, however, was not itchy, 
painful, or characteristic of cellulitis.  Nor was there any 
evidence of hypo- or hyperpigmentation, or any keloids.  At 
the time of examination, there was no sign of any active 
cellulitis.  In fact, the total surface skin area of all of 
the rashes on the Veteran's body as well as the total exposed 
skin area was less than 2 percent.  The pertinent diagnosis 
noted was eczema of the arms and legs, with minimal 
functional impairment.

In correspondence of January 2006, a VA physician wrote that 
the Veteran had been under his medical care since May of 
2003, and that, during the course of a visit in August of 
that same year, he was noted to have "xerotic skin of the 
bilateral lower extremities, in particular, the left 
posterior calf area, with accompanying positive interdigital 
maceration, especially between the 4th and 5th toes on both 
feet."  Further noted was that the Veteran had been 
prescribed Clotrimazole 1% cream for presumed tinea pedis, as 
well as urea 10% lotion for his lower extremity xerosis, with 
a recommendation for over-the-counter Hydrocortisone 1% cream 
for pruritis in the groin.  Also noted was that the Veteran 
had been seen in late January 2004 for a persistent lower 
extremity rash, which was "likely eczema," at which time he 
was started on Triamcinolone 0.025% cream and referred to 
dermatology.  The Veteran was subsequently evaluated in 
dermatology on June 11, 2004, at which time he was diagnosed 
with atopic dermatitis, and told to use over-the-counter 
moisturizers twice a day, as well as continuing on 
Triamcinolone for broken skin or pruritus.  Currently, the 
Veteran had an active prescription for Triamcinolone 0.025 % 
cream.

In a VA pharmacy note dated in July 2006, it was noted that 
the Veteran had been prescribed atopical anti-inflammatory 
medication, specifically, Triamcinolone Acetonide, 0.025% 
cream which he was to apply sparingly to any affected skin 
area twice a day for eczema when needed.  

During the course of VA outpatient treatment in early 
December 2006, the Veteran complained of occasional skin 
lesions on his lower shins, though with no purulent drainage.  
Physical examination revealed the presence of a 3-millimeter, 
small shallow ulceration with a small rim of erythema on the 
Veteran's left shin, and a similar lesion on the right shin.  
The pertinent diagnosis noted was of an unclear etiology for 
the Veteran's skin lesions, described as questionable healing 
boils and/or abscesses.  

In a VA outpatient treatment note dated in October 2007, it 
was noted that the Veteran had been prescribed Triamcinolone 
Acetonide 0.1% cream, which he was to apply sparingly to any 
affected skin area twice a day for dermatitis.

At the time of a recent VA dermatologic examination in late 
January 2008, it was noted that the Veteran's claims folder 
and medical records were available, and had been reviewed.  
When questioned, the Veteran reported a history of eczema 
since 1975.  Also noted were problems with itching, as well 
as occasional cracking and bleeding, and irritating rashes on 
the Veteran's distal legs, as well as on his left arm and 
face.  According to the Veteran, his skin problems were 
constant, and consisted of the aforementioned itchy, 
cracking, bleeding, and irritated rashes.  

When further questioned, the Veteran indicated that he had 
received treatment for his service-connected skin problems in 
the past twelve months, which treatment consisted of 
Triamcinolone 0.1% cream, which he was to apply daily to any 
affected area.  When questioned, the Veteran indicated that 
his skin problems were constant.  However, the aforementioned 
Triamcinolone cream, a corticosteroid, was applied only as a 
topical medication.  

On physical examination, less than five percent of the 
Veteran's exposed skin areas, which is to say, the head, 
face, neck and hands, was affected by his service-connected 
skin disorder.  Further noted was that the percent of total 
body skin area affected was greater than five percent, but 
less than twenty percent.  On the Veteran's face, there was 
no evidence of any active disease.  Rather, there was a 2 by 
3-centimeter hyperpigmented patch on the Veteran's right 
cheek, as well as a 4 by 3-centimeter hyperpigmented patch on 
the left cheek, described as residual nondisfiguring 
scarring.  Examination of the Veteran's left arm showed an 8 
by 3-centimeter hypopigmented patch on the left shoulder, 
with a 7 by 9-centimeter hyperpigmented patch on the forearm, 
and no evidence of any active disease.  Examination of the 
Veteran's bilateral distal lower extremities showed a near 
circumferential, slightly hyperpigmented dry patch, with the 
longest distance being 22 centimeters on the left distal leg.  
Also noted was a 17- by 3-centimeter similar patch on the 
Veteran's right distal leg.  Significantly, at the time of 
examination, there was no evidence of any erythema, 
tenderness, edema, bleeding, or cracking associated with the 
Veteran's skin rashes.  The pertinent diagnosis noted was of 
eczema affecting the face, left arm, and distal legs, with 
mild nondisfiguring scars on the Veteran's cheeks.  

Pursuant to applicable law and regulation, the 30 percent 
evaluation currently in effect contemplates the presence of 
service-connected dermatitis or eczema encompassing 20 to 40 
percent of the entire body, or 20 to 40 percent of the 
exposed areas affected, or, in the alternative, a need for 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of 6 weeks or 
more, but not constantly, during the previous 12-month 
period.  A 60 percent evaluation, under those same laws and 
regulations, would require demonstrated evidence of 
involvement of more than 40 percent of the entire body, or 
more than 40 percent of exposed skin areas affected, or in 
the alternative, a constant, or near constant need for 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the previous 12-month period.  
38 C.F.R. § 4.118 and Part 4, Code 7806 (2009).  

A 30 percent evaluation is, similarly, warranted where there 
is evidence of disfigurement of the head, face, or neck, 
characterized by visible or palpable tissue loss, and either 
gross distortion or asymmetry of one feature or paired set of 
features [that is, the nose, chin, forehead, eyes (including 
the eyelids), ears (that is, the auricles), cheeks, or lips], 
or where there are 2 or 3 characteristics of disfigurement, 
with the 8 characteristics of disfigurement being:  a scar 5 
or more inches (13 or more centimeters) in length; a scar at 
least 1/4 inch (0.6 centimeters) wide at its widest part; a 
surface contour of a scar elevated or depressed on palpation; 
a scar adherent to underlying tissue; hypo- or hyperpigmented 
skin in an area exceeding 6 square inches (39 square 
centimeters); abnormal skin texture (that is, irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding 6 square 
inches (39 square centimeters); underlying soft tissue 
missing in an area exceeding 6 square inches (39 square 
centimeters); and skin indurated and inflexible in an area 
exceeding 6 square inches (39 square centimeters).  A 50 
percent evaluation would require demonstrated evidence of 
disfigurement of the head, face, or neck characterized by 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features [that 
is, the nose, chin, forehead, eyes (including the eyelids), 
ears (that is, the auricles), cheeks or lips], or where there 
are 4 or 5 characteristics of disfigurement.  38 C.F.R. 
§ 4.118 and Part 4, Code 7800 (2009).

Finally, a 30 percent evaluation is warranted where there is 
demonstrated evidence of scars, other than scars of the head, 
face, or neck, which are deep or which cause limited motion 
in an area or areas exceeding 72 square inches (465 square 
centimeters), with a 40 percent evaluation requiring 
demonstrated evidence of such scars encompassing an area or 
areas exceeding 144 square inches (929 square centimeters).  
Significantly, a deep scar, for rating purposes, is 
considered to be a scar associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118 and Part 4, Code 7801 
(2009).

Based on the aforementioned, it is clear that the Veteran's 
service-connected eczema with slight nondisfiguring scars on 
the cheeks warrants no more than the 30 percent evaluation 
now in effect.  Significantly, at no time during the course 
of the current appeal has there been evidence of eczema 
involving more than 40 percent of the Veteran's entire body, 
or more than 40 percent of the exposed skin areas affected.  
Nor has there been evidence of a need for constant or near 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the previous 12-month period.  
Significantly, at the time of VA outpatient treatment in June 
2004, there was present only a minimal amount of 
hyperpigmentation on the Veteran's lower legs, with no active 
areas of dermatitis.  Nor was there evidence of active 
dermatitis on the Veteran's arms.  As noted above, at the 
time of a VA dermatologic examination in July 2005, the 
Veteran displayed no signs of rash, itchiness, pain, or 
tenderness to palpation.  Nor was there any sign of 
cellulitis, or any keloids.  Significantly, the total surface 
skin area of all of the rashes on the Veteran's body was less 
than 2 percent, as was the total exposed skin area.  

The Board observes that, at the time of a more recent VA 
dermatologic examination in January 2008, there was no 
evidence of any active skin disease on the Veteran's face, or 
on his left arm.  Moreover, examination of the Veteran's 
bilateral distal lower extremities showed only a near 
circumferential, slightly hyperpigmented dry patch, with the 
longest distance being 22 centimeters on the Veteran's left 
distal leg, and a 17 by 3-centimeter similar patch on the 
Veteran's right distal leg.  At the time of examination, 
there was no evidence of any erythema, tenderness, edema, 
bleeding or cracking associated with the Veteran's skin 
rashes.  Moreover, less than five percent of the Veteran's 
exposed skin areas was affected, with greater than five 
percent, but less than twenty percent, of the total body area 
affected.  Significantly, at no time during the course of the 
Veteran's appeal has there been demonstrated the presence of 
disfigurement of the head, face, or neck productive of 
visible or palpable tissue loss, and either gross distortion 
or asymmetry.  Nor has there been evidence of deep scars 
resulting in limited motion encompassing an area or areas 
exceeding 144 square inches.

The Veteran argues that he has in the past and continues to 
use corticosteroids for treatment of his service-connected 
eczema.  However, a review of the record discloses that the 
Veteran's corticosteroid use consists exclusively of a 
topical cream, with no evidence of any need for constant or 
near constant systemic therapy involving corticosteroids or 
other immunosuppressive drugs.  Under the circumstances, the 
30 percent evaluation currently in effect is appropriate, and 
an increased rating is not warranted.

In reaching this determination, the Board has given due 
consideration to the argument of the Veteran's accredited 
representative that the VA dermatologic examination of 
January 2008 was conducted during a "nonactive" phase of the 
Veteran's skin condition, and that, pursuant to various 
holdings of the United States Court of Appeals for Veterans 
Claims, he must therefore be afforded an additional 
examination "during the active stage of the disease."  
However, a review of pertinent evidence of record shows no 
indication that, since the time of the aforementioned VA 
dermatologic examination in January 2008, the Veteran's skin 
condition has increased, or for that matter, varied at all, 
in severity.  As noted above, during the course of VA 
outpatient treatment in June 2004, the Veteran indicated that 
his service-connected skin problems were not "seasonal in 
eruption," and that both cold and dry weather, as well as 
sweating (presumably, in warm weather), made his problem 
worse.  Under the circumstances, the Board is of the opinion 
that an additional VA dermatologic examination would serve no 
useful purpose.  The January 2008 VA examination is adequate 
for rating purposes.

Finally, due consideration has been given to the recent 
holding of the United States Court of Appeals for Veterans 
Claims (Court) in Hart v. Mansfield, 21 Vet. App. 505 (2007) 
addressing the issue of whether it is appropriate to apply 
"staged" ratings when assigning an increased rating in a 
manner similar to what is done at the initial rating stage 
pursuant to the Court's holding in Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, over the course of the Veteran's 
current appeal, symptomatology attributable to his service-
connected skin disorder has remained relatively stable.  
Based on a review of the entire evidence of record, 
throughout the pendency of the appeal, symptomatology 
attributable to his service-connected skin condition has not 
undergone varying and distinct levels of severity.  

Moreover, there exists no evidence that, due exclusively to 
the Veteran's service-connected  skin disorder, he has 
experienced a marked interference with employment and/or 
frequent periods of hospitalization necessary to render 
impractical the application of the regular schedular 
standards, thereby necessitating referral to the Director, VA 
Compensation and Pension Service for consideration of an 
extraschedular rating.  At the time of the aforementioned VA 
dermatologic examination in July 2005, the Veteran's eczema 
of the arms and legs was described as producing only "minimal 
functional impairment."  

In closing, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) imposes obligations on VA in 
terms of its duty to notify and assist claimants.  When VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must (1) inform the Veteran about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the Veteran about the 
information and evidence that VA will seek to provide; and 
(3) inform the Veteran about the information and evidence he 
is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
June 2005, as well as in March 2006, and June 2008.  In those 
letters, VA informed the Veteran that, in order to 
substantiate his claim for an increased rating, he needed to 
show that his service-connected disability had undergone an 
increase in severity.  To the extent there existed any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
Veteran had a clear understanding of the elements required to 
prevail on his claim.  Moreover, the Veteran and his 
representative have raised no allegations of prejudice 
resulting from error on the part of VA.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 
Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  The RO informed the Veteran that he could obtain 
private records himself and submit them to VA.  The RO also 
advised the Veteran of how disability ratings and effective 
dates are assigned.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained VA 
treatment records, as well as VA examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d), see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

An evaluation in excess of 30 percent for eczema with slight 
nondisfiguring scars on the cheeks is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


